         Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 1 of 24




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


JEANNE N.,1                                       6:19-cv-01212-BR

             Plaintiff,                           OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

             Defendant.

SHERWOOD J. REESE
DREW L. JOHNSON
Drew L. Johnson, P.C.
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 2 of 24




MICHAEL W. PILE
Acting Regional Chief Counsel
JEFFREY E. STAPLES
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900
Seattle, WA 98104
(206) 615-3706

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Jeanne N. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's applications

for Disability Insurance Benefits (DIB) and Disabled Widow

Benefits (DWB)1 under Title II of the Social Security Act.                     This

Court has jurisdiction to review the Commissioner's final

decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the decision

of the Commissioner and REMANDS this matter pursuant to sentence

four of 42 U.S.C. § 405(g) for the immediate calculation and

award of benefits.




     1
       “Disabled Widow benefits are a type of Title II benefit.
42 U.S.C.A. § 402(e). The same disability definition [and
analysis as that for DIB] applies but the date last insured is
determined by the deceased's work history.” Goodman v.
Berryhill, No. 2:17-CV-01228 CKD, 2019 WL 79016, at *2 (E.D. Cal.
Jan. 2, 2019)(citing 42 U.S.C. § 402(e)(1)(B)).



2 - OPINION AND ORDER
            Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 3 of 24




                              ADMINISTRATIVE HISTORY

        Plaintiff filed her applications for DIB and DWB on June 30,

2016, alleging a disability onset date of May 20, 2016.                     Tr. 154,

160.2       The applications were denied initially and on

reconsideration.          An Administrative Law Judge (ALJ) held a

hearing on July 20, 2018.            Tr. 28-63.     Plaintiff was represented

at the hearing.          Plaintiff and a vocational expert (VE)

testified.

        The ALJ issued a decision on October 16, 2018, in which she

found Plaintiff was not disabled before December 31, 2016, the

end of her prescribed period, and, therefore, Plaintiff is

not entitled to benefits.            Tr. 16-23.     Pursuant to 20 C.F.R.

§ 404.984(d), that decision became the final decision of the

Commissioner on June 5, 2019, when the Appeals Council denied

Plaintiff's request for review.             Tr. 1-6.     See Sims v. Apfel, 530

U.S. 103, 106-07 (2000).



                                      BACKGROUND

        Plaintiff was born on September 7, 1962, and was 56 years

old at the time of the hearing.             Tr. 160.     Plaintiff has a high-

school education.          Tr. 34.    Plaintiff has past relevant work

experience as a stock clerk, material handler, machine paint



        2
       Citations to the official transcript of record filed by
the Commissioner on January 2, 2020, are referred to as "Tr."

3 - OPINION AND ORDER
      Case 6:19-cv-01212-BR   Document 17    Filed 05/20/20   Page 4 of 24




mixer, and store manager.      Tr. 55.

     Plaintiff alleges disability during the relevant period due

to pelvic congestion syndrome and pelvic floor myalgia.                Tr. 65.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.         After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 20-22.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42


4 - OPINION AND ORDER
      Case 6:19-cv-01212-BR   Document 17    Filed 05/20/20   Page 5 of 24




U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.               Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).               Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).




5 - OPINION AND ORDER
     Case 6:19-cv-01212-BR    Document 17   Filed 05/20/20   Page 6 of 24




                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).   See also 20 C.F.R. § 404.1520.        Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 404.1520(a)(4)(I).         See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.          20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.              20 C.F.R.

§ 404.1520(a)(4)(iii).       See also Keyser, 648 F.3d at 724.          The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must


6 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 7 of 24




assess the claimant’s residual functional capacity (RFC).              The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.                “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).           See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set


7 - OPINION AND ORDER
          Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 8 of 24




forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.       If the Commissioner meets this burden, the claimant

is not disabled.        20 C.F.R. § 404.1520(g)(1).



                                  ALJ'S FINDINGS

      The ALJ found Plaintiff is the widow of a “deceased insured

worker and has attained the age of 50,”3 and, therefore,

Plaintiff “met the non-disability requirements for disabled

widow’s benefits.”        Tr. 19.

      In her Regulatory Sequential Evaluation the ALJ found as

follows:

      At Step One the ALJ found Plaintiff did not engage in

substantial gainful activity from her May 20, 2016, alleged onset

date through her December 31, 2016, prescribed period end.

Tr. 19.

      At Step Two the ALJ found Plaintiff had the severe

impairments of pelvic congestion syndrome and pelvic floor

myalgia during the relevant period.             Tr. 19.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments did not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1.   Tr. 19.      The ALJ found during the relevant period that



      3
        The deceased worker was Plaintiff’s first husband who
died in 2009.

8 - OPINION AND ORDER
      Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20    Page 9 of 24




Plaintiff had the RFC to perform light work

           except she could frequently climb ramps and stairs
           and never climb ladders, ropes, or scaffolds. She
           could occasionally kneel, and crouch. She could
           frequently crawl. She would need to avoid all
           exposure to workplace hazards.

Tr.

      At Step Four the ALJ found Plaintiff could not perform her

past relevant work during the relevant period.               Tr. 22.

      At Step Five the ALJ found Plaintiff could perform other

work that existed in the national economy during the relevant

period.   Tr. 22-23.   Accordingly, the ALJ concluded Plaintiff was

not disabled during the relevant period and, therefore, is not

entitled to benefits.     Tr. 23.



                                DISCUSSION

      Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff’s testimony; (2) gave only “partial weight” to

the Third-Party Function Report and letter of Matt N.,

Plaintiff’s second husband; and (3) gave “less weight” to the

May 2016 opinion of Linda Fox, M.D., treating physician.

I.    The ALJ erred when she partially rejected Plaintiff’s
      testimony.

      As noted, Plaintiff contends the ALJ erred when she

partially rejected Plaintiff’s testimony.

      In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

9 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 10 of 24




testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.      Cotton, 799 F.2d 1403 (9th Cir.

1986).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.             Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.      Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.      Id.    The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."      Id. (quoting Lester, 81 F.3d at 834).

     Plaintiff testified at the hearing that she stopped working

in May 2016 due to pain she experienced when standing or sitting

for long periods.    In addition, the medication she was taking

made her tired and unable to focus.        Plaintiff noted she began

working as a stocking clerk and retail manager in 2014.              In those

jobs she was regularly lifting up to 50 pounds, but her pain

level began to increase.     In June 2014 Plaintiff underwent an

ovarian vein embolization, which provided her with some pain


10 - OPINION AND ORDER
        Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 11 of 24




relief for a few weeks, but then she began experiencing pain

again.     In November 2015 Plaintiff underwent another procedure,

and she was put on light duty that included lifting no more than

ten pounds.     By May 2016 Plaintiff found “no matter what [she]

was doing at [her] job as long as [she] was on [her] feet or even

if [she had] to sit for long periods of time . . . [, she]

need[ed] to be able to get [her] feet elevated” to relieve her

pain.    Tr. 41.    Plaintiff’s employer reduced her hours after

November 2015, but Plaintiff still continued to experience pain

both when she was “on her feet” at work and during her drive to

and from work.      Plaintiff testified she needed to elevate her

legs five or six times per day for a total of one or two hours to

alleviate pain during the relevant period.             Plaintiff noted she

could be “up for 20 minutes and then . . . down for a good hour

to two hours.”      Tr. 49.     Plaintiff stated “sitting is better than

. . . standing,” but “the sitting is much better [when she’s]

sitting at an angle off [her] pelvic area.”             Tr. 50.     Plaintiff

testified she was taking Gabapentin and medical marijuana

capsules for pain during the relevant period and the combination

was “helpful,” but she was unable to drive while taking those

medications.      Tr. 45.

        The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms” during the relevant period, but Plaintiff’s testimony


11 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 12 of 24




“concerning the intensity, persistence and limiting effects of

[her] symptoms [is] not entirely consistent with the medical

evidence and other evidence in the record.”          Tr. 20.

Specifically, the ALJ noted Plaintiff had “been able to work with

her condition in the past” despite “complaints of pelvic pain

since 2012”; the record contains “few medical records during the

time period at issue”; “no discrete cause of [Plaintiff’s] pain

was identified”; and Plaintiff’s medications “worked fairly well

for her.”   Tr. 20-21.

     The record reflects in June 2014 Plaintiff underwent an

ovarian vein embolization in an effort to alleviate her pain.                In

June 2015 Plaintiff reported to Michelle Curtis, M.D., treating

physician, that she had “partial relief” from the June 2014

procedure and “had been doing fairly well, just taking ibuprofen

daily for her discomfort until about” May 2015.             Tr. 277.    In

May 2015 Plaintiff told Dr. Curtis that she is “usually fine

first thing in the morning, but as she is up on her feet the

symptoms worsen.”    Tr. 277.    Plaintiff explained she “does a fair

amount of heavy lifting at her job [and when] . . . she is not

working . . . she is equally physically active . . . at home.”

Tr. 277.    Dr. Curtis prescribed hydrocodone for Plaintiff’s pain

and recommended Plaintiff undergo a “direct pelvic venogram with

probable embolization at the level of the hypogastric vein.”

Tr. 279.    On September 15, 2015, Plaintiff reported to John


12 - OPINION AND ORDER
     Case 6:19-cv-01212-BR    Document 17   Filed 05/20/20   Page 13 of 24




Kaufman, M.D., treating radiologist, that she had three months of

relief from her symptoms after her June 2014 procedure, but then

her symptoms returned.       Plaintiff told Dr. Kaufman that she “is

asymptomatic in the morning and upon standing she begins to feel

pressure that gets more intense so that by 10 am she requires

medication.”    Tr. 250.     Plaintiff also explained to Dr. Kaufman

that she “often lifts 20-30 pounds” at her job, “which makes the

symptoms worse.”      Tr. 250.   Dr. Kaufman noted Plaintiff has

pelvic congestion syndrome with “likely . . . internal iliac vein

reflux.”   Tr. 252.    Dr. Kaufman recommended Plaintiff have an MRI

“to assess the uterus as well as the periuterine and perivaginal

veins.”    Tr. 252.   Dr. Kaufman advised Plaintiff “that she will

have more pain after the procedure due to inflammation around the

sclerosed veins and that at best there is an 80% success rate.”

Tr. 252.   On November 5, 2015, Plaintiff reported to Dr. Curtis

that she had been “managing her symptoms with hydrocodone,” but

the medication was “making her feel increasingly dizzy and

lightheaded.”   Tr. 269.     Plaintiff told Dr. Curtis that she “has

a fairly physical job and has felt unable to complete her daily

work tasks on medication [and] . . . has not felt safe driving[,]

. . . therefore . . . she has been trying to go without

medication during the day,” but her pain is intolerable.

Tr. 269.   On November 19, 2015, Plaintiff underwent a second

bilateral hypogastric vein embolization.          Plaintiff reported to


13 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 14 of 24




Dr. Curtis on February 18, 2016, that she had pain relief for

three weeks after her second embolization, but then she started

having pain again.    Plaintiff advised Dr. Curtis that she was

working part-time and able to manage by taking one vicodin in the

morning and half a tablet in the evening, but without vicodin she

did not believe she could make it through the day due to pain.

Plaintiff also told Dr. Curtis that the surgeon “offered to try

another procedure but [Plaintiff] is reluctant to do that

[because] her . . . procedure was not covered [by her insurance

and] she currently owes $20,000 for the procedure.”             Tr. 266.

Dr. Curtis discussed with Plaintiff whether a hysterectomy could

improve Plaintiff’s symptoms, but she recommended against it

because Plaintiff’s pain “is really not localized to the uterus

and really never has been.”      Tr. 267.    On May 5, 2016, Plaintiff

was seen by Linda Fox, M.D., treating physician, who noted

Plaintiff’s pelvic MRI and ultrasound were “essentially normal.”

Tr. 310.   In light of these results Dr. Fox stated she believed

Plaintiff’s “pain is coming from the pelvic floor and likely will

respond to pelvic floor physical therapy and/or gabapentin.”

Tr. 310.   Dr. Fox also advised Plaintiff that it “is a

possibility” that her part-time job, which “involves a lot of

heavy lifting and squatting,” could be exacerbating her symptoms.

Tr. 310.   Plaintiff was seen by a physical therapist for

evaluation in June 2016, but it was not covered by her insurance


14 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 15 of 24




and Plaintiff could not afford to pay for the out-of-pocket

expense.   Tr. 327.   In December 2016 Plaintiff told Patrick Rask,

M.D., treating physician, that “high CBD low THC capsules . . .

in combination with Gabapentin work[ed] fairly well” at

controlling her pain.    Tr. 327.    Dr. Rask, however, noted

Plaintiff had an “antalgic gait, short, slow steps[,] . . .

limited ROM and pain with flexion/extension and bending forward.”

Tr. 328.

     The record, therefore, reflects even though Plaintiff’s pain

medications worked “fairly well” for her toward the end of the

relevant period, she still had limited range of motion, antalgic

gait, and pain with flexion/extension.         In addition, although

Plaintiff did not choose to undergo a third surgery, it was

because her insurance would not cover the surgery and she had

already accrued $20,000 in medical expenses related to her

previous surgery.     Similarly, although Plaintiff had some relief

from physical therapy, she had to discontinue it because her

insurance would not cover it and she could not afford to pay the

out-of-pocket expenses.      In addition, although Plaintiff was able

to work with her condition “in the past,” the record reflects she

had to go down to part-time work due to pain after her November

2015 procedure failed to provide significant long-term pain

relief and her medications made her unable to concentrate.                  The

ALJ also noted the record contained “few medical records during


15 - OPINION AND ORDER
      Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 16 of 24




the time period at issue.”       The period at issue, however, is only

eight months and during that time Plaintiff’s treating physicians

concluded a hysterectomy would not be effective in relieving her

pain, Plaintiff could not afford another surgery or physical

therapy, and Plaintiff’s treatment options were limited to pain

medication.   The limited number of medical records during the

relevant period, therefore, is not indicative of Plaintiff’s lack

of symptoms or pain.     At each of her visits with treating

physicians Plaintiff noted continuing pain, an inability to stand

or to sit for prolonged periods, and the limited efficacy of her

pain medications.

      The Court concludes on this record that the ALJ erred when

she partially rejected Plaintiff’s testimony about the intensity,

persistence, and limiting effects of Plaintiff’s symptoms because

the ALJ did not support her opinion with substantial evidence in

the record.

II.   The ALJ erred in part when she gave only partial weight to
      the Third-Party Function Report and letter of Matt N.,
      Plaintiff’s husband.

      Plaintiff alleges the ALJ erred when she gave only partial

weight to the Third-Party Function Report and letter of Matt N.,

Plaintiff’s husband.

      Lay-witness testimony regarding a claimant's symptoms is

competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives


16 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17    Filed 05/20/20    Page 17 of 24




reasons germane to each witness for doing so."               Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).         See also Merrill ex rel.

Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)("[A]n ALJ,

in determining a claimant's disability, must give full

consideration to the testimony of friends and family members.").

The ALJ's reasons for rejecting lay-witness testimony must also

be "specific."   Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006).

     On July 9, 2016, Matt N. completed a Third-Party Function

Report in which he stated Plaintiff suffered symptoms and

limitations similar to those set out by Plaintiff in her

testimony.   Specifically, he stated Plaintiff “cannot stand, sit,

[or] walk for [a] sustained amount of time.”            Tr. 194.      Matt N.

noted Plaintiff’s pain “is slightly better in the early hours so

she does light chores then,[ but she] must be fairly immobile

later in [the] day as pain gets worse.”          Tr. 194.       In addition,

Matt N. noted Plaintiff can do “light chores” throughout the day

with rest periods in between.      Plaintiff is not able to drive

because her medication makes her “foggy [and] lightheaded” and

gives her “poor balance.”      Tr. 197. Plaintiff can walk “1/2-1

mile” at a slow pace before she has to rest for ten or twenty

minutes; can “only lift light weight”; and has trouble squatting,

bending, standing, reaching, sitting, kneeling, and climbing

stairs.   Tr. 199.


17 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 18 of 24




     On May 14, 2018, Matt N. submitted a letter in which he

stated Plaintiff had temporary relief from pain after her

June 2014 embolization, but her pain returned and she was “no

longer able to work full time and moved into a part time

position.”    Tr. 245.   By the summer of 2015 Plaintiff’s pain

became worse.    “Many days she would come home and have to lay out

flat with the heating pad for hours.”        Tr. 245.       After her second

embolization procedure in November 2015 Plaintiff had temporary

pain relief, but after a month her pain returned.             Plaintiff

“struggled to remain employed [and] . . . would be overwhelmed

with pain at the end of the day.”      Tr. 246.      “Between the pain

and the effects of [Plaintiff’]s medication it became harder for

[her] to continue her employment and in May of 2016” Plaintiff

quit her job.    Tr. 246.    Matt N. noted

             [d]uring this period [Plaintiff’s] pain was
             virtually non stop [sic], she struggled doing
             regular daily chores in the home. The side
             effects of the pain medication caused her to stop
             driving, one of the reasons she had to leave her
             job. She needed my assistance in most aspects of
             her daily life. She spent many days on her back
             with the heating pad trying to get relief from the
             pain.

Tr. 246.

     The ALJ gave only “partial weight” to Matt N.’s statements

on the ground that they “did not focus on [Plaintiff’s] specific

functioning during the time period at issue beginning in 2016.”

Tr. 21.    As noted, however, Matt N. submitted his Third-Party


18 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 19 of 24




Function Report on July 9, 2016, which was during the relevant

period, and he discussed Plaintiff’s functioning at the time of

the Report.   Matt N., therefore, “focus[ed] on [Plaintiff’s]

specific functioning during the time period at issue.”              The

Court, therefore, concludes the ALJ erred when she partially

rejected Matt N.’s Third-Party Function Report because the ALJ

did not give reasons germane to Matt N. supported by substantial

evidence in the record for doing so.

     As noted, the ALJ also partially rejected Matt N.’s 2018

letter on the ground that in it Matt N. “did not focus on

[Plaintiff’s] specific functioning during the time period at

issue.”   In his May 2018 letter Matt N. focuses on Plaintiff’s

symptoms and issues up to Plaintiff’s May 2016 onset date.                  The

Court, therefore, concludes the ALJ did not err when she

partially rejected Matt N.’s May 2018 letter because the ALJ gave

a reason germane to Matt N. supported by substantial evidence in

the record for doing so.

III. The ALJ did not err when she gave “less weight” to the May
     2016 opinion of Dr. Fox.

     Plaintiff asserts the ALJ erred when she gave “less weight”

to the May 2016 opinion of Dr. Fox, treating physician.

     An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

19 - OPINION AND ORDER
       Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 20 of 24




evidence in the record."        Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).    When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.            Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       A nonexamining physician is one who neither examines nor

treats the claimant.      Lester, 81 F.3d at 830.         "The opinion of a

nonexamining physician cannot by itself constitute substantial

evidence that justifies the rejection of the opinion of either an

examining physician or a treating physician."             Id. at 831.         When

a nonexamining physician's opinion contradicts an examining

physician's opinion and the ALJ gives greater weight to the

nonexamining physician's opinion, the ALJ must articulate his

reasons for doing so.      See, e.g., Morgan v. Comm'r of Soc. Sec.

Admin, 169 F.3d 595, 600-01 (9th Cir. 1999).             A nonexamining

physician's opinion can constitute substantial evidence if it is

supported by other evidence in the record.            Id. at 600.

       On May 16, 2016, Dr. Fox provided a letter to the Human

Resources Department of the store at which Plaintiff was working

and stated:     “It is my medical opinion that [Plaintiff] may not

lift more than 10 pounds because of her diagnosis of pelvic floor

myalgia.”     Tr. 421.

       The ALJ gave less weight to Dr. Fox’s opinion on the ground


20 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20    Page 21 of 24




that “the record supports the finding that [Plaintiff] has fewer

exertional limits, akin to those assessed by” nonexamining

physicians Neal Berner, M.D., and Sharon Eder, M.D.              Tr. 21.

Drs. Berner and Eder opined Plaintiff could lift and/or carry 20

pounds occasionally and 10 pounds frequently.4              Tr. 70, 81.      The

ALJ gave “great weight” to Dr. Berner’s opinion and “significant

weight” to Dr. Eder’s opinion.      The ALJ explained she gave great

weight to Dr. Berner’s opinion because “he reviewed the

longitudinal medical evidence or record and explained the basis

of his opinion, which is consistent with the record.”               Tr. 21.

The ALJ found Dr. Fox’s opinion, on the other hand, was brief and

conclusory.    As such, the ALJ was not required to accept it.

See, e.g., Ford v. Saul, 950 F.3d 1141. 1154 (9th Cir. 2020)

(“‘The ALJ need not accept the opinion of any physician,

including a treating physician, if that opinion is brief,

conclusory, and inadequately supported by clinical

findings.’”)(quoting Thomas v. Barnhart, 278 F.3d 947, 957 (9th

Cir. 2002)).   In addition, Dr. Fox’s treatment notes do not

contain any limitation to lifting only ten pounds or less.                   For

example, on April 14, 2016, Plaintiff asked Dr. Fox whether her

part-time job, “which involves a lot of heavy lifting and

squatting,” could be “making her pain worse.”           Tr. 310.      Dr. Fox


     4
       Drs. Berner and Eder defined occasionally as “1/3 or less
of an 8 hour day” and frequently as “cumulatively more than 1/3
up to 2/3 of an 8 hour day.” Tr. 70, 81-82.

21 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 22 of 24




told Plaintiff “it is a possibility,” but she did not direct

Plaintiff to carry less than a particular amount of weight.

     On this record the Court concludes the ALJ did not err when

she gave less weight to Dr. Fox’s opinion because the ALJ

provided clear and convincing reasons for doing so based on

substantial evidence in the record.



                                 REMAND

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.      Harman v. Apfel, 211 F.3d 1172,

1179 (9th Cir. 2000).    When "the record has been fully developed

and further administrative proceedings would serve no useful

purpose, the district court should remand for an immediate award

of benefits."   Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.

2004).

     The decision whether to remand this case for further

proceedings or for the payment of benefits is a decision within

the discretion of the court.      Harman, 211 F.3d 1178.

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.      Id. at 1179.       The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would


22 - OPINION AND ORDER
      Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 23 of 24




serve no useful purpose."       Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."       Harman, 211 F.3d at 1178.          The

Court should grant an immediate award of benefits when:

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting . . .
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.              Id. at 1178 n.2.

      The Court has determined the ALJ erred when he partially

rejected Plaintiff’s testimony and partially rejected Matt N.’s

Third-Party Function Report.       Plaintiff and Matt N. stated

Plaintiff needed to lie down at various times during the day.

Specifically, Plaintiff testified she needed to lie down five or

six times a day for one or two hours.         Matt N. stated Plaintiff

is “fairly immobile later in [the] day” and Plaintiff can do

“light chores” throughout the day with rest periods in-between.

Tr. 194.   The VE testified at the hearing that an employee who

needs to lie down three or four times a day for 30 minutes “on an

unpredictable basis” would be precluded from work.              Tr. 59-60.

The Court, therefore, concludes Plaintiff has established the ALJ

23 - OPINION AND ORDER
     Case 6:19-cv-01212-BR   Document 17   Filed 05/20/20   Page 24 of 24




would be required to find Plaintiff to be disabled if “such

evidence [was] credited.”      Thus, the Court concludes this matter

should not be remanded for further proceedings.             See Schneider v.

Comm’r, 223 F.3d 968 (9th Cir. 2000).        See also Reddick, 157 F.3d

at 729 ("We do not remand this case for further proceedings

because it is clear from the administrative record that Claimant

is entitled to benefits."); Rodriguez v. Bowen, 876 F.2d 759, 763

(9th Cir. 1989)(if remand for further proceedings would only

delay the receipt of benefits, judgment for the claimant is

appropriate).

     Accordingly, the Court remands this matter for the immediate

calculation and award of benefits to Plaintiff.



                               CONCLUSION

          For these reasons, the Court REVERSES the decision of

the Commissioner and REMANDS this matter pursuant to sentence

four of 42 U.S.C. § 405(g) for the immediate calculation and

award of benefits.

     IT IS SO ORDERED.

     DATED this 20th day of May, 2020.



                                           /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge


24 - OPINION AND ORDER
